United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
MATERIEL COMMAND, ROBINS AIR FORCE )
BASE, GA, Employer
)
__________________________________________ )
L.K., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0505
Issued: June 30, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 16, 2021 appellant sought an appeal from purported March 15, 2013 and
September 9, 2020 decisions of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards docketed the appeal as No. 21-0505.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP’s decisions issued under the Federal Employees’ Compensation
Act.1 The case record as transmitted to the Board does not contain a final adverse decision of
OWCP issued within 180 days from the date of docketing of the current appeal.2 As there is no
final adverse decision issued by OWCP over which the Board may properly exercise jurisdiction,
the Board concludes that the appeal docketed as No. 21-0505 must be dismissed. Accordingly,

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2
20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”

IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0505 is dismissed.
Issued: June 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

